                        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 1 of 47
  AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                             DistrictDistrict
                                                        __________    of Columbia
                                                                              of __________

                In the Matter of the Search of                                  )
          (Briefly describe the property to be searched                         )
           or identify the person by name and address)
   7+(021,725,1*2)*/2%$/326,7,21,1*6<67(0                                 )             Case No. 21-sc-547
,1)250$7,21$1'&(//6,7(/2&$7,21'$7$)25$7 7                               )
&(//3+21($1'6($5&+2),1)250$7,21$662&,$7('                                )
 :,7+7+(6$0(180%(5,19,2/$7,212)86&                          )
     F  D $1'86& H 

      APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
  property to be searched and give its location):
   See attachment A, incorporated herein by reference.

  located in the              Southern              District of                     Florida                   , there is now concealed (identify the
  person or describe the property to be seized):
   See attachment B, incorporated herein by reference.


            The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ✔ evidence of a crime;
                 u
                 ✔ contraband, fruits of crime, or other items illegally possessed;
                 u
                   ✔ property designed for use, intended for use, or used in committing a crime;
                   u
                   u a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
               Code Section                                                                 Offense Description
   86&&RQVSLUDF\86&$LGLQJ $EHWWLQJ86& F  2EVWUXFW2IILFLDO3URFHHGLQJ86& D .QRZLQJO\
   (QWHULQJRU5HPDLQLQJLQDQ\5HVWULFWHG%XLOGLQJRU*URXQGV:LWKRXW/DZIXO$XWKRULW\86&5LRWV86& H  ' * 9LROHQW(QWU\
   DQG'LVRUGHUO\&RQGXFWRQ&DSLWRO*URXQGV

            The application is based on these facts:
          See attached affidavit.


             u Continued on the attached sheet.
             ✔ Delayed notice of 30 days (give exact ending date if more than 30 days:
             u                                                                                                                     ) is   requested under
               18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                            Applicant’s signature

                                                                                                    Eric S. McGuire, Special Agent
                                                                                                            Printed name and title

  Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                        telephone                       (specify reliable electronic means).


  Date:            02/17/2021
                                                                                                               Judge’s signature

  City and state: Washington, D.C.                                                            G. Michael Harvey, U.S. Magistrate Judge
                                                                                                            Printed name and title
                           Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 2 of 47

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)7+(              )      Case No. 21-sc-547
 021,725,1*2)*/2%$/326,7,21,1*6<67(0,1)250$7,21
 $1'&(//6,7(/2&$7,21'$7$)25$7 7&(//3+21($1'
                                                                            )
 6($5&+2),1)250$7,21$662&,$7(':,7+7+(6$0(                            )
 180%(5,19,2/$7,212)86& F  D        )
 $1'86& H 
                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                       Southern   District of             Florida
(identify the person or describe the property to be searched and give its location):
  See attachment A, incorporated herein by reference.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See attachment B, incorporated herein by reference.




        YOU ARE COMMANDED to execute this warrant on or before                   March 3, 2021         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                      G. Michael Harvey                      .
                                                                                                  (United States Magistrate Judge)

     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
     u
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ✔ for 30 days (not to exceed 30) u until, the facts justifying, the later specific date of
     u                                                                                                                                 .


Date and time issued:          02/17/2021
                                                                                                         Judge’s signature

City and state:                  Washington, D.C.                                        G. Michael Harvey, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 3 of 47
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-sc-547
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
                      Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 4 of 47

       AO 95
     (Rev. 10/17)


                        ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
                            INFORMATION ON APPLICATION FOR DELAYED NOTICE

Please submit the information on this form each time judicial action is taken on an application for a delayed-notice
search warrant or for an extension of a delayed-notice period. See 18 U.S.C. § 3103a(d)(1). If extensions to the notice
period are requested, information will need to be submitted more than once.

Information should be submitted through CM/ECF. For more information, see the Delayed Notice Search Warrant page
on the J-Net.

Name of Judge:           G. Michael Harvey                                                                   ( u check if state court judge)

Federal Judicial District:          District of Columbia

1.       Date of Application for Delayed Notice: 02/17/2021

2.       Offense (Most Serious) Specified:
         Although the warrant may state a specific offense, please consider the broader category in which the offense
         falls when selecting an offense.
          u Drugs                     u Extortion/Racketeering              u Fraud                      u Fugitive/Escape
          u Immigration               u Kidnapping                          u Sex Offenses               u Tax
          u Terrorism                 u Theft                               u Weapons
          ✔ Other (if possible, specify from the below):
          u                                                Obstruction, Violent Entry and Disorderly Conduct, Restricted Building

                      Arson              Assault            Bribery                Civil Rights          Computer
                      Conspiracy         Contraband         Counterfeit            Currency              Environment
                      Espionage          Firearms           Gambling               IEEPA                 Money Laundering
                      Murder             Obstruction        Robbery                Smuggling             Wildlife


3.       Type of Application:         ✔
                                      u Initial request for delay
                                      u Extension of previously authorized delay
                                        (Number of extensions previously granted:                                 )

4.       Judicial Action              u Denied                 u Granted                          u Granted as modified

5.       Case Number (e.g., ‘mc’ Number) of Warrant:                                 :   21       - SC         547
                                                                          office         year         type             number


6.       Period of Delay Authorized in This Action (days): 30

7.       Preparer’s Name: Jason B.A. McCullough                                    Title:       Assistant United States Attorney
         Phone number:          (202) 252-7233                                     Date of report:       02/16/2021

                         Please submit the information on this form electronically through CM/ECF.
         Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 5 of 47




                                      ATTACHMENT A-1


                                    Property to Be Searched


       1.      This warrant applies to records and information associated with the cellular device

assigned to call number 407-619-7712 (“TARGET PHONE NUMBER”), which records show is

assigned to user “Arthur Jackman” or Orlando, Florida, and whose service provider is AT&T

Wireless (“PROVIDER”), a wireless communications service provider that is located at 11760

U.S. Highway 1 North Palm Beach, FL 33408.

       2.      Information about the location of the TARGET PHONE NUMBER that is within

the possession, custody, or control of PROVIDER, including information about the location of the

cellular telephone if it is subsequently assigned a different number.
         Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 6 of 47




                                     ATTACHMENT A-2


        1.      The subject of this investigation is Arthur Stanley Jackman, who is a 29 year-old

resident of the state of Florida.




                                                2
            Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 7 of 47




                                      ATTACHMENT B-1

       I.        Information to Be Disclosed by Provider

       All information about the location of the TARGET PHONE NUMBER described in

Attachment A-1 for a period of 30 days, during all times day or night. “Information about the

location of the target telephone” includes all available E-911 Phase II data, GPS data, latitude-

longitude data, and other precise location information, as well as all data about which “cell towers”

(i.e., antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A-1. It further

includes:

                Any unique identifiers associated with the cellular device, including ESN, MEIN,

                 MSISDN, IMSI, SIM, or MIN;

                Source and destination telephone numbers;

                Date, time, and duration of communication; and

                All data about the cell towers (i.e. antenna towers covering specific geographic

                 areas) and sectors (i.e. faces of the towers) to which the TARGET PHONE will

                 connect at the beginning and end of each communication, as well as per-call

                 measurements data (also known as PCMD, RTT, NELOSE, TrueCall or similar).

       It also includes monitoring non-content signaling and routing information, including all

non-content packet switched data, through the installation and use of a pen register and trap and

trace device pursuant to 18 U.S.C § 3123 by the service provider and the Federal Bureau of

Investigation. The pen register / trap and trace device shall be transferable to any change dialed

number subsequently assigned to a device bearing the same ESN, IMSI or SIM as the target cell

phone; any changed ESN, IMSI or SIM subsequently assigned the same dialed number as the target


                                                 3
          Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 8 of 47




cell phone; or any additional changed dialed number, ESN, IMSI or SIM listed to the same

subscriber account as the target cell phone.

         To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of PROVIDER, PROVIDER

is required to disclose the Location Information to the government. In addition, PROVIDER must

furnish the government all information, facility, and technical assistance necessary to accomplish

the collection of the Location Information unobtrusively and with a minimum of interference with

PROVIDER’s services, including by initiating a signal to determine the location of the target

telephone on PROVIDER’s network or with such other reference points as may be reasonably

available and at such intervals and times directed by the government. The government shall

compensate PROVIDER for reasonable expenses incurred in furnishing such facilities or

assistance.

         This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).

   II.        Government procedures for warrant execution

         The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section I. That information that is within the scope of Section I may be copied and

retained by the United States.

         Law enforcement personnel will then seal any information from the PROVIDER that does

not fall within the scope of Section I and will not further review the information absent an order




                                                4
         Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 9 of 47




of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.




                                                 5
      Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 10 of 47




                                      Attachment B-2

                              Particular Things to be Seized

I.      Government procedures for warrant execution

     To the extent that the information described in Attachment A-1 is within the possession,

custody, or control of the PROVIDER, including any information that has been deleted but is

still available to the PROVIDER or that has been preserved pursuant to a request made under

18 U.S.C. § 2703(f), the PROVIDER is required to disclose to the government the following

information pertaining to the Account/TARGET PHONE NUMBER listed in Attachment A-

1:

        a. The following information about the customers or subscribers associated with the

            TARGET PHONE NUMBER/Account for the time period November 3, 2020,

            through the present.

                i. Names (including subscriber names, user names, and screen names);

               ii. Addresses (including mailing addresses, residential addresses, business
                   addresses, and e-mail addresses);

               iii. Local and long distance telephone connection records;

               iv. Records of session times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol (“IP”) addresses) associated
                   with those sessions;

                v. Length of service (including start date) and types of service utilized;

               vi. Telephone or instrument numbers (including MAC addresses, Electronic
                   Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                   Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                   (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                   Integrated Services Digital Network Number (“MSISDN”); International
                   Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                   Equipment Identities (“IMEI”);




                                              6
          Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 11 of 47




                   vii. Other subscriber numbers or identities (including the registration Internet
                        Protocol (“IP”) address);

                  viii. Means and source of payment for such service (including any credit card or
                        bank account number) and billing records, and

                   ix. All records and other information (not including the contents of
                       communications) relating to wire and electronic communications sent or
                       received by the TARGET PHONE NUMBER/Account, including:

                             A. the date and time of the communication, the method of the
                                communication, and the source and destination of the
                                communication (such as the source and destination telephone
                                numbers (call detail records), email addresses, and IP addresses);
                             B. information regarding the cell tower and antenna face (also known
                                as “sectors”) through which the communications were sent and
                                received; and
                             C. all available per-call measurement data and all available NELOS
                                reports.


   II.      Information to be Seized by the Government

         All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities of violations of 18 U.S.C. §§ 1512(c), 1752(a), and 2101, and 40 U.S.C.

§ 5104(e)(2), and aiding and abetting (18 U.S.C. § 2) and conspiracy to commit the same (18

U.S.C. § 371), involving Arthur Stanley JACKMAN and other individuals during the period of

November 3, 2020, through the present.

         Law enforcement personnel (who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things particularly

described in this Warrant.

         Law enforcement personnel will then seal any information from the PROVIDER that does

not fall within the scope of Section I and will not further review the information absent an order
                                                  7
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 12 of 47




of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.




                                                 8
          Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 13 of 47




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    IN THE MATTER OF THE SEARCH OF
    THE MONITORING OF GLOBAL
    POSITIONING SYSTEM
    INFORMATION AND CELL SITE
                                                    Case No. 21-SC-547
    LOCATION DATA FOR AT&T CELL
    PHONE AND SEARCH OF
                                                    Filed Under Seal
    INFORMATION ASSOCIATED WITH
    THE SAME NUMBER IN VIOLATION
    OF 18 U.S.C. §§ 2, 371, 1512(c), 1752(a),
    2101, AND 40 U.S.C. § 5104(e)(2)

Reference:      USAO Ref. # 2021R00318; Subject Account(s): 407-619-7712

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

         I, Eric McGuire, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

         1.     I make this affidavit in support of an application for a search warrant under Federal

Rule of Criminal Procedure 41, 18 U.S.C. §§ 2703(a), and 2703(c)(1)(A), and former Chief Judge

Hogan’s Memorandum Opinion in In the Matter of the Application of the United States for an

Order Authorizing the Monitoring of Geolocation and Cell Site Data for a Sprint Spectrum Cell

Phone Number ESN, 2006 WL 6217584 at *4 (D.D.C. 2006) (Hogan, C.J.) (“Hogan Opinion”),

for information about 1) the prospective location of the cellular telephone assigned call number

407-619-7712, (hereinafter referred to as the “TARGET PHONE NUMBER”), as detailed in

Attachment B-1; and 2) historic location data for the TARGET PHONE NUMBER, as detailed in

Attachment B-21, whose service provider is AT&T (“PROVIDER”), a wireless telephone service


1
  Upon receipt of the information described in Section I of Attachment B-2, government-
authorized persons will review the information to locate items described in Section II of
Attachment B-2.
         Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 14 of 47




provider headquartered at 11760 U.S. Highway 1 North Palm Beach, FL 33408. As a provider of

wireless communications service, PROVIDER is a provider of an electronic communications

service, as defined in 18 U.S.C. § 2510(15).

       2.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information collected

by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the requested

warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-3127. The

requested warrant therefore includes all the information required to be included in an order

pursuant to that statute. See 18 U.S.C. § 3123(b)(1). A certification by Jason B.A. McCullough,

an attorney for the government, that the information likely to be obtained is relevant to an ongoing

criminal investigation being conducted by the Federal Bureau of Investigation (“FBI”) is included

on the signature page of this affidavit.

       3.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been

so since February 2010. As such, I am an officer of the United States who is empowered by law

to conduct investigations of and to make arrests for offenses enumerated in Titles 18 and 21 of the

United States Code. I have testified during an array of judicial proceedings, conducted physical

and electronic surveillance, administered confidential sources, and received training as

investigative techniques evolve. I have interviewed hundreds of defendants, witnesses, and

informants. In addition to my regular duties, I am currently also tasked with investigating criminal

activity that occurred in and around the Capitol grounds on January 6, 2021.

       4.      I base the facts set forth in this affidavit upon my personal knowledge, information

obtained during my participation in this investigation, review of documents to include business

and bank records and official government records, knowledge obtained from other individuals



                                                  2
         Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 15 of 47




including law enforcement personnel, and communications with others who have personal

knowledge of the events and circumstances described herein. Because this affidavit is being

submitted for the limited purpose of enabling this Court to make a judicial determination of

probable cause to issue a search warrant, I have not included each and every fact known to me

concerning this investigation. I have set forth only the facts that I believe are necessary to establish

the legal basis for the issuance of a search warrant.

       5.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 18 U.S.C. §§ 1512(c), 1752(a), 2101, and 40 U.S.C. § 5104(e)(2), and aiding and

abetting (18 U.S.C. § 2) and conspiracy to commit the same (18 U.S.C. § 371), have been

committed by Arthur Stanley JACKMAN and other identified and unidentified individuals. There

is also probable cause to believe that the historical location information, as described in

Attachment B-2, and that the prospective location information, as described in Attachment B-1,

will constitute evidence of these criminal violations. Moreover, the prospective location

information described in Attachment B-1 will provide evidence of where the phone is currently

located, and there is probable cause to believe the phone is an instrumentality of the offenses

described herein.

       6.      The Court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated; see 18 U.S.C. §

2711(3)(A)(i). As discussed more fully below, acts or omissions in furtherance of the offenses

under investigation occurred within Washington, DC. See 18 U.S.C. § 3237.

                                       PROBABLE CAUSE

                                     Arthur Stanley JACKMAN



                                                   3
         Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 16 of 47




       7.      Arthur Stanley JACKMAN is a 29 year-old resident of the state of Florida.

JACKMAN is a self-admitted member of a group known as the Proud Boys, and he has a Proud

Boys tattoo on his left wrist.

       8.      Proud Boys is a nationalist organization with multiple U.S. chapters and potential

activity in other Western countries. The group describes itself as a “pro-Western fraternal

organization for men who refuse to apologize for creating the modern world; aka Western

Chauvinists.” Proud Boys members routinely attend rallies, protests, and other First Amendment-

protected events, where certain of its members sometimes engage in acts of violence against

individuals whom they perceive as threats to their values. The group has an initiation process for

new members, which includes the taking of an “oath.” Proud Boys members often wear the colors

yellow and black, as well as other apparel adorned with Proud Boys-related logos and emblems.

                Proud Boys’ Appearances at Demonstrations in Washington, D.C.

       9.      On or about November 14, 2020, the “Million MAGA March” was held in

Washington, D.C. The Million MAGA March was a widely-attended demonstration in

Washington, D.C., which was organized as a peaceful exercise of demonstrators’ First Amendment

rights with respect to the 2020 Presidential election. Members of the Proud Boys attended the

demonstration wearing their yellow and black colors and other recognizable emblems and logos

associated with the group.

       10.     On or about December 12, 2020, a similar demonstration took place in Washington,

D.C. (the “December Demonstration”). Like the Million MAGA March, the December

Demonstration was organized as a peaceful First Amendment demonstration, and one focus of the

demonstration was to protest against the vote of the Electoral College on that upcoming Monday,

December 14, 2020. Certain persons dressed in Proud Boys colors and wearing Proud Boys



                                                4
          Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 17 of 47




emblems and logos attended the demonstration. According to a voluntary statement that

JACKMAN provided to law enforcement, JACKMAN was in Washington, D.C. with other Proud

Boys members on December 12, 2020.

    Communications by the Proud Boys About the January 6 Demonstration at the U.S. Capitol

         11.   Your affiant has reviewed publicly available posts by the account identified as

@NobleLead (vanity name: Tarrio Unchained) on the social media platform Parler.2 At the time

of this writing, the Parler site is unavailable; however, certain public-facing posts by the account

described herein are available on the Internet Archive’s “wayback machine.” The Internet Archive

functions to preserve certain publicly available internet pages at particular moments in time, i.e.,

it takes a snapshot of the appearance of a public-facing webpage. As a result, one can use the

Internet Archive’s “wayback machine” to retrieve website information from a particular time if a

snapshot was taken of the particular public-facing webpage. I have been advised by other agents

at the FBI that the Internet Archive employs a process that produces a historical snapshot that

accurately records the content of publicly available web pages on the day that the snapshot was

taken.

         12.   As described in more detail herein, I have probable cause to believe that

@NobleLead is operated or controlled by or at the direction of Enrique Tarrio. As shown in the

image below, the header of @NobleLead attributes the account to vanity name “Tarrio Unchained”

and indicates that the operator is the “Proud Boy Chairman.” I know from this investigation that

Tarrio holds himself out as the national leader of the Proud Boys. In addition, various photographs

of Tarrio appear in the posts on @NobleLead. Furthermore, as described in more detail below,



2
 Parler is a social media platform similar in nature to Twitter, Facebook, and Instagram. Events
such as the Million Maga March were widely shared and discussed using the Parler platform.

                                                 5
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 18 of 47




certain postings by @JoeBiggs, which is believed to be operated or controlled by or at the direction

of Biggs, are “echoed” or reposted by @NobleLead.




       13.     As described in more detail herein, I have probable cause to believe that the account

@JoeBiggs (vanity name: Joe Biggs) is operated or controlled by or at the direction of Joseph

Biggs. Biggs3 is a self-described organizer of events and demonstrations attended by the Proud

Boys. The vanity name and account name both match the true name of Biggs. In addition, a person

that I recognize as Biggs appears in at least one picture and one video posted on the account. For

example, on or about January 1, 2021, @JoeBiggs posted a message that contained a photograph

of a person that I recognize as Biggs and one other person. In the photo, Biggs appears to be taking



3
  Biggs has been charged in this Court, Case No. 21-mj-126 (RMM), with violations of 18 U.S.C.
§§ 1512(c)(2), 1752(a), and 40 U.S.C. § 5104(e)(2)(D) and (F) in connections with his actions at
the Capitol on January 6, 2021.

                                                 6
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 19 of 47




a selfie. The post was then “echoed” or reposted by @NobleLead (Tarrio), along with a comment

“Bullsh**, I ain’t there.” Your affiant understands this comment by @NobleLead (Tarrio) to be in

reference to the fact that the person in the photo looks vaguely like Tarrio, but is not believed to

be Tarrio.




       14.     On or about September 29, 2020, during a Presidential debate, President Donald J.

Trump was asked, in substance, about violence that was taking place in various cities across

America in connection with protests for social justice. President Trump responded, in part, with a

reference to the Proud Boys, in which he admonished them to “Stand back, and stand by.”

       15.     On or about December 19, 2020, President Trump announced plans for further

protests of the election via post on Twitter. Specifically, the Tweet read, “A great report by [NAME

                                                 7
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 20 of 47




REDACTED]. Statistically impossible to have lost the 2020 Election. Big protest in D.C. on

January 6th. Be there, will be wild!”

       16.     Shortly thereafter, in December 2020, public communications from Proud Boys

leadership encouraged members of the Proud Boys to attend the January 6, 2021, demonstration

in Washington, D.C. As described in more detail below, such communications included messages

on social media sent by Tarrio and Biggs.

       17.     For example, on or about December 28, 2020, Tarrio (using @NobleLead) posted

a message that read “I’ll be making an announcement about @theproudboys and Jan 6th

tomorrow…” The message then continues, “Chess…always chess.” Based on your Affiant’s

familiarity with social media sites, your Affiant believes that the reference to @theproudboys is a

reference to another account on the platform.

       18.     The next day, on or about December 29, 2020, Tarrio (using @NobleLead) posted

a message on the social media site Parler about the demonstration planned for January 6, 2021.

Among other things, Tarrio announced that the Proud Boys would “turn out in record numbers on

Jan 6th but this time with a twist… We will not be wearing our traditional Black and Yellow. We

will be incognito and we will be spread across downtown DC in smaller teams. And who

knows….we might dress in all BLACK for the occasion.” I believe the statement about dressing

in “all BLACK” is a reference to dressing like the group known as “Antifa,” who the Proud Boys

have identified as an enemy of their movement and are often depicted in the media wearing all

black to demonstrations.

       19.     On or around the same day, Biggs (using @JoeBiggs) posted a similar message to

his followers on Parler in which he stated, among other things, “we will not be attending DC in

colors. We will be blending in as one of you. You won’t see us. You’ll even think we are you. We



                                                8
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 21 of 47




are going to smell like you, move like you, and look like you. The only thing we’ll do that’s us is

think like us! Jan 6th is gonna be epic.” I understand that Biggs was directing these statements at

“Antifa.”

       20.     Separately, Biggs has described the Proud Boys’ efforts, in general, to plan for

demonstrations and events attended by the Proud Boys. In an interview that was purportedly taped

in December 2020 and posted online on or about January 3, 2021, Biggs described how he, as an

organizer of Proud Boys events, sets about planning them. Biggs explained, in part:

               When we set out to do an event, we go alright, what is or main
               objective? And that’s the first thing we discuss. We take three
               months to plan an event. And we go, what’s our main objective?
               And then we plan around that, to achieve that main objective, that
               goal that we want.

       21.     On or around January 1, 2021, Tarrio (using @NobleLead) posted a message that

read “Lords of War.” The post was also “tagged” with the identifiers “#J6” and “#J20.” Your

affiant believes that the references to #J6 and #J20 refer to January 6 and January 20, 2021, the

dates of the Certification of the Electoral College for the 2020 Presidential Election and the 2021

Presidential Inauguration, respectively. The message included a picture of a group of men that are

wearing Proud Boys colors, logos, and emblems. The person depicted in the center of the

photograph is believed to be Proud Boy Dominic Pezzola, who has been charged with, among

other things, 18 U.S.C. §§ 1361 and 1752, for his unlawful breaking of a window and entry into

the U.S. Capitol with a riot shield on January 6, 2021.




                                                 9
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 22 of 47




        JACKMAN’s Participation in Unlawful Events at the Capitol on January 6, 2021

       22.    I have studied video footage and still photographs of the January 6, 2021, incursion

of the U.S. Capitol, and I have identified an individual in them as JACKMAN through comparison

of those images to photographs and videos of JACKMAN that are widely available online. As

described herein, the images and video footage that I have reviewed, as well as the other facts

gathered in this investigation, establish that JACKMAN did conspire with others to unlawfully

enter the U.S. Capitol by means of destruction of federal property and did corruptly obstruct the

official proceedings underway at the U.S. Capitol on January 6, 2021.

       23.    On January 6, 2021, individuals that I have identified as a group of people that hold

themselves out as Proud Boys were depicted on the east side of the U.S. Capitol. Consistent with

the directive issued by organizers of the Proud Boys, including Tarrio and Biggs, none of the men


                                               10
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 23 of 47




pictured are wearing Proud Boys colors of black and yellow, but are instead dressed “incognito.”

Indeed, Biggs, wearing glasses and a dark knit hat, is dressed in a blue and grey plaid shirt.




       24.     Biggs was identified in a video taken by a man purporting to be a member of the

Proud Boys (“Individual A”). Specifically, Individual A gave an interview to ABC Action News,

which was published online on January 9, 2021. As part of that interview, Individual A shared

footage that Individual A claims was taken on January 6, 2021, while Individual A and others were

participating in the demonstration. In the version of the interview produced online, Individual A

can be heard saying, “Yeah, that’s Joe Biggs, that’s Rufio.” Based on my investigation, I

understand Individual A to be identifying the man in the plaid shirt as Biggs, and the man in the




                                                 11
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 24 of 47




sunglasses as Proud Boy Ethan Nordean4, a/k/a Rufio Panman. Standing at the left is someone that

I recognize as another Proud Boy, Zach Rehl.




       25.     At or around January 6, 2021, Biggs, Nordean, Rehl, and others were observed

marching at the front of a group of individuals on Constitution Avenue, Northwest, in the area

around First Street, Northwest. The group was engaged in various chants and response calls,

including “F*** Antifa!” and “Whose streets? Our streets!” Your affiant has not identified footage

that shows JACKMAN within this group of individuals.

       26.     Biggs, Nordean, Rehl, and others then stopped at or around 12:15 p.m. near Second

Street and Constitution Avenue, NW. Your affiant has not identified footage that shows

JACKMAN within this group of individuals.

                          A Crowd Advances Towards the U.S. Capitol



4
 Ethan Nordean was arrested on February 3, 2021, and charged in Case No. 21-mj-195, with 18
U.S.C. §§ 1512(c)(2), 1361 (aiding and abetting), 1752(a), and 40 U.S.C. § 5104(e)(2)(D) and (F).

                                               12
         Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 25 of 47




       27.       U.S. Capitol Police (USCP), the FBI, and assisting law enforcement agencies are

investigating a riot and related offenses that occurred at the United States Capitol Building, located

at 1 First Street, NW, Washington, D.C., 20510 at latitude 38.88997 and longitude -77.00906 on

January 6, 2021.

       28.       At the U.S. Capitol, the building itself has 540 rooms covering 175,170 square feet

of ground, roughly four acres. The building is 751 feet long (roughly 228 meters) from north to

south and 350 feet wide (106 meters) at its widest point. The U.S. Capitol Visitor Center is 580,000

square feet and is located underground on the east side of the Capitol. On the west side of the

Capitol building is the West Front, which includes the inaugural stage scaffolding, a variety of

open concrete spaces, a fountain surrounded by a walkway, two broad staircases, and multiple

terraces at each floor. On the East Front are three staircases, porticos on both the House and Senate

side, and two large skylights into the Visitor’s Center surrounded by a concrete parkway. All of

this area was barricaded and off limits to the public on January 6, 2021.

       29.       The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around the U.S.

Capitol include permanent and temporary security barriers and posts manned by USCP. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       30.       On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

       31.       On January 6, 2021, a joint session of the United States Congress convened at the

U.S. Capitol.      During the joint session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the U.S.

Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election, which

took place on November 3, 2020 (“Certification”). The joint session began at approximately 1:00



                                                 13
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 26 of 47




p.m. Eastern Standard Time (EST). Shortly thereafter, by approximately 1:30 p.m. EST, the House

and Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike

Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       32.     As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior

of the U.S. Capitol building, and USCP were present and attempting to keep the crowd away from

the Capitol building and the proceedings underway inside.

       33.     At around 1:00 p.m. EST, known and unknown individuals broke through the police

lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past USCP and

supporting law enforcement officers there to protect the U.S. Capitol.

       34.     The image below depicts a large crowd that was gathered near the pedestrian

entrance to the Capitol grounds on First Street at around 1:00 p.m. EST. The entrance was secured

by a small number of USCP, who stood behind a waist height metal barrier.




       35.     Biggs was present in the crowd depicted above, and Biggs attempted to lead others

in various chants using a megaphone.


                                                14
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 27 of 47




       36.     Shortly after that above image was captured on video, two men walked to the edge

of the pedestrian walkway and then began walking defiantly toward a waist-high metal gate, which

was being guarded by only a handful of U.S. Capitol Police.




       37.     The crowd followed, and within minutes, the crowd overwhelmed the U.S. Capitol

Police officers seen at the top of the steps in the image above. The crowd then advanced toward

the U.S. Capitol. Your affiant asserts that Biggs was not one of the two men who initially advanced

toward officers, but was present in the crowd depicted in the image above.

       38.     After overwhelming USCP at the pedestrian gate, the crowd advanced on the U.S.

Capitol where another line of U.S Capitol Police and barricades attempted to stop the crowd from

advancing to the walls of the building. Among those leading the walk to the next barrier were

Proud Boys Dominic Pezzola (in black hat and sunglasses below) and William Pepe (in flag

bandana below).5 Upon arriving at the next barrier, Pepe dragged a segment of the fence away,

which left U.S. Capitol Police officers temporarily without barrier.



5
  Dominic Pezzola and William Pepe were charged by indictment on January 29, 2021, in case
number 21-cr-52. Charges include conspiracy to interfere with law enforcement as well as other
individual charges, for their actions at and inside the U.S. Capitol on or about January 6, 2021. As
described below, Pezzola has been photographed at Proud Boys rallies. The FBI also executed
search warrants at both Pezzola’s and Pepe’s residences and found Proud Boys paraphernalia.

                                                15
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 28 of 47




       39.     The next police line was overwhelmed by crowds and the crowd advanced to the

front of the U.S. Capitol. Additional people continued to arrive until what I estimate to be

thousands of people had gathered in front of the Capitol on its west side.

       40.     A person that I recognize as JACKMAN (on left) can be seen in the image below

standing in close proximity to Proud Boys Biggs and Rehl (on right).




                                                16
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 29 of 47




       41.    At around 1:30 p.m. EST, USCP ordered Congressional staff to evacuate the House

Cannon Office Building and the Library of Congress James Madison Memorial Building in part

because of a suspicious package found nearby. Pipe bombs were later found near both the

Democratic National Committee and Republican National Committee headquarters.

       42.    At approximately 2:00 p.m. EST, some people in the crowd forced their way

through, up, and over the barricades and law enforcement. The crowd advanced to the exterior

façade of the building. The crowd was not lawfully authorized to enter or remain in the building

and, prior to entering the building, no members of the crowd submitted to security screenings or

weapons checks by U.S. Capitol Police Officers or other authorized security officials. At such

time, the certification proceedings were still underway and the exterior doors and windows of the

U.S. Capitol were locked or otherwise secured. Members of law enforcement attempted to

maintain order and keep the crowd from entering the Capitol.

       43.    Shortly after 2:00 p.m. EST, individuals in the crowd forced entry into the U.S.

Capitol, including by breaking windows and by assaulting members of law enforcement, as others

in the crowd encouraged and assisted those acts.

                                               17
         Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 30 of 47




       44.     Shortly thereafter, at approximately 2:20 p.m. EST, members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Pence, were instructed to—and did—evacuate the chambers. That is, at or about this

time, USCP ordered all nearby staff, Senators, and reporters into the Senate chamber and locked

it down. USCP ordered a similar lockdown in the House chamber.

       45.     At around 2:48 p.m. EST, DC Mayor Muriel Bowser announced a citywide curfew

beginning at 6:00 p.m. EST.

       46.     At about 3:25 p.m. EST, law enforcement officers cleared the Senate floor.

       47.     Between 3:25 and around 6:30 p.m. EST, law enforcement was able to clear the

U.S. Capitol of all of the subjects.

       48.     Based on these events, all proceedings of the United States Congress, including the

joint session, were effectively suspended until shortly after 8:00 p.m. EST the same day. In light

of the dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the

danger posed by individuals who had entered the U.S. Capitol without any security screening or

weapons check, Congressional proceedings could not resume until after every unauthorized

occupant had left the U.S. Capitol, and the building had been confirmed secured. The proceedings

resumed at approximately 8:00 pm after the building had been secured. Vice President Pence

remained in the United States Capitol from the time he was evacuated from the Senate Chamber

until the session resumed.

       49.     Beginning around 8:00 p.m. EST, the Senate resumed work on the Certification.

       50.     Beginning around 9:00 p.m. EST, the House resumed work on the Certification.

       51.     Both chambers of Congress met and worked on the Certification within the Capitol

building until approximately 3:00 a.m. EST on January 7, 2021.



                                               18
         Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 31 of 47




       52.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       53.     Based on my training and experience, I know that it is common for individuals to

carry and use their cell phones during large gatherings, such as the gathering that occurred in the

area of the U.S. Capitol on January 6, 2021. Such phones are typically carried at such gatherings

to allow individuals to capture photographs and video footage of the gatherings, to communicate

with other individuals about the gatherings, to coordinate with other participants at the gatherings,

and to post on social media and digital forums about the gatherings.

       54.     Many subjects seen on news footage in the area of the U.S. Capitol are using a cell

phone in some capacity. It appears some subjects were recording the events occurring in and

around the U.S. Capitol and others appear to be taking photos, to include photos and video of

themselves after breaking into the U.S. Capitol itself, including photos of themselves damaging

and stealing property. As reported in the news media, others inside and immediately outside the

U.S. Capitol live-streamed their activities, including those described above as well as statements

about these activities.

                          Arrest of Proud Boys Member Dominic Pezzola

       55.     On January 8, 2021, FBI received a lead depicting publicly available photographs

and videos of an unknown individual breaking the window of the U.S. Capitol Building, which is

located in Washington, D.C., with a clear plastic shield, and then entering the Capitol building.

Below are screen shots from one such video.




                                                 19
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 32 of 47




       56.    The individual has since been identified as Dominic Pezzola. Pezzola is an

identified member of the Proud Boys, as can be seen in the image below, which was taken during

a Make America Great Again (MAGA) rally in Washington, D.C. on or about December 12, 2020.

Indeed, the photograph is identical or nearly identical to the photograph posted by Tarrio (using




                                               20
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 33 of 47




@NobleLead) with the tags #J6 and #J20, as referenced above in Paragraph 21.




                             Arrest of Proud Boys Member Joe Biggs

       57.     I have reviewed video footage that was live streamed on the social media site Parler

on January 6, 2021. One of those clips shows what I believe to be people entering the Capitol

shortly after the events described in the preceding Paragraphs 55 - 56. One of those individuals,

who entered the door within approximately 50 seconds of its opening,6 is a person that I believe to

be Biggs. In the video, a voice off camera says, “Hey Biggs, what do you gotta say?” The person


6
  Your affiant is aware that previous affidavits submitted in connection with this investigation
stated that based on time stamps on social media posts, this intrusion happened within 20 seconds
or approximately 20 seconds of the opening of the door. Based on additional photographic and
video evidence depicting Biggs inside the capitol, the timestamps associated therewith, and other
information collected in the course of this investigation, your affiant now asserts that the time of
entry is within approximately 50 seconds of the opening of the door.

                                                21
            Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 34 of 47




depicted below smiles broadly and replies, “this is awesome!” before pulling his gaiter up to cover

his face.




        58.     On or about January 18, 2021, Biggs spoke with agents of the FBI after video

emerged online of him inside the U.S. Capitol. Biggs stated, in substance and in part, that he was

present in Washington, D.C. for the demonstration on January 6, 2021. Biggs admitted to entering

the Capitol building on January 6, 2021, without forcing entry. Biggs informed the interviewing

agent that the doors of the Capitol were wide open when he made entry into the building. Biggs

denied having any knowledge of any pre-planning of storming the Capitol, and had no idea who

planned it.

        59.      Biggs has since been charged in this Court, Case No. 21-mj-126 (RMM), with

violations of 18 U.S.C. §§ 1512(c)(2), 1752(a), and 40 U.S.C. §§ 5104(e)(2)(D) and (F) in

connections with his actions at the Capitol on January 6, 2021.

                         Activities of Proud Boys Leader Enrique Tarrio


                                                22
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 35 of 47




       60.     On December 13, 2020, Tarrio and other persons dressed in Proud Boys colors and

emblems destroyed a “Black Lives Matter” banner displayed by a church in Washington, D.C.

Tarrio charged by criminal complaint on or about December 30, 2020 (2020 CRWSLD 5553), and

Tarrio was arrested in Washington, D.C. on January 4, 2021. As part of his conditions of release,

Tarrio was ordered to stay away from the entire District of Columbia for the pendency of his case,

to include the events on January 6, 2021. As of the writing of this warrant, Tarrio’s criminal case

is still pending, however, Tarrio has admitted through various platforms, including Parler, that he

was responsible for banner’s destruction.

       61.     On or about January 6, 2021, Tarrio (using @NobleLead) posted several messages

on Parler that appear to reference the incident at the U.S. Capitol. Among other messages, Tarrio

wrote, at least in part: “Don’t f*cking leave” and “After I finish watching this I’ll make a statement

about my arrest. But for now I’m enjoying the show.” With this post, Tarrio included a picture of

what I believe to be the emperor from the Star Wars Episode VI: Return of the Jedi.




                                                 23
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 36 of 47




       62.    Tarrio also posted a message that read: “Proud Of My Boys and my country.” I

recognize “Proud Of My Boys” to be a declaration of encouragement or congratulations used by

the Proud Boys.

       63.    Tarrio (using @NobleLead) also posted a message that appears to show a rioter in

one of the chambers of the U.S Congress. The post read simply: “1776.”

                    JACKMAN’s Presence at the Capitol on January 6, 2021

       64.    On or about January 22, 2021, federal agents with the FBI interviewed a witness

(W-1). W-1, a childhood friend of JACKMAN, reported to FBI that W-1 had texted JACKMAN

during the Capitol riots and asked JACKMAN whether he was involved. According to W-1,

JACKMAN texted back that he was, and subsequently texted a photo of himself inside the Capitol.

W-1 asserted that W-1 had deleted the text and picture, but W-1 asserted that before doing so, W-




                                               24
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 37 of 47




1 had sent the text and picture to another individual (W-2). W-2 subsequently provided a

photograph to the FBI that W-2 asserted IT had received from W-1. Such image is included below.




       65.     W-1 also provided the FBI with a video that had been recorded by a New Yorker

reporter and subsequently posted online. In the video, W-1 identified the person seen below in the

red plaid shirt with black gaiter as JACKMAN. The screen capture below shows JACKMAN

walking up a flight of stairs behind a person that I recognize as wearing the same clothing as Proud

Boy organizer, Joe Biggs. In the second image below, JACKMAN can be seen with his hand on

such person’s shoulder.




                                                25
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 38 of 47




       66.    Based on my extensive review of video footage of the events of January 6, 2021,

your affiant asserts that JACKMAN can also be seen in the image below standing in the gallery of

the Senate chamber.




                                              26
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 39 of 47




       67.     Another screen capture of the video appears to show JACKMAN taking a “selfie”

inside the Senate chamber. Notably, JACKMAN’s cell phone appears to have insignia that I

recognize as being associated with the Proud Boys (i.e., a yellow laurel wreath co-opted from the

clothing brand, Fred Perry). In the selfie, JACKMAN appears to be making a gesture that I

recognize as being associated with the Proud Boys (i.e., the “okay” symbol). Such evidence

indicates that JACKMAN is associated with the Proud Boys.




       68.     Your affiant notes that the photograph that was provided by W-2 (and seen in

Paragraph 64) appears to be a mirror image of the image that could have been captured by a “selfie”

taken in the preceding paragraph.

       69.     On or about January 19, 2021, federal agents with the FBI interviewed JACKMAN

at his residence. JACKMAN participated voluntarily. Among other things, JACKMAN stated that:

                   a. He was a Proud Boys member and had been since 2016;

                   b. He became involved in the Proud Boys to support Donald Trump;

                   c. He was in Washington, D.C., on January 6, 2021;

                   d. He went to Washington, D.C. to be a “visual representation, to support

                      President Trump and to stop the steal;”

                   e. He believes the election was stolen;

                                                27
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 40 of 47




                   f. He and other Proud Boys were not there to infiltrate the Capitol as it was

                       not a sanctioned Proud Boys event; and

                   g. He had “no comment” as to whether he was inside the Capitol on January

                       6, 2021, or if any pictures would show him inside.

       70.     On or about February 6, 2021, PROVIDER was served with a Grand Jury Subpoena

that sought toll records for the TARGET PHONE NUMBER. On or about February 14, 2021,

PROVIDER responded and indicated that the TARGET PHONE NUMBER is currently registered

to user, “Arthur Jackman” of Orlando, Florida. According to the records produced by PROVIDER,

the TARGET PHONE NUMBER was active on January 6, 2021, with numerous inbound and

outbound calls appearing on the toll records.

       71.     Lawfully-obtained Google records show that a Google account associated with the

TARGET PHONE NUMBER was connected to Google services and was present in or around the

U.S. Capitol on January 6, 2021. Specifically, the Google records show that JACKMAN was inside

various locations within the Senate wing (i.e., the Northern end) of the Capitol, which is consistent

with the photographs included at Paragraphs 64, 66, and 67. As discussed herein, the background

of that photograph indicates that the photograph was taken from inside the Senate chamber.

       BACKGROUND ON CELL-SITE DATA AND LOCATION INFORMATION

       72.     In my training and experience, I have learned that PROVIDER is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including: (1) E-911

Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data, also known

as “tower/face information” or “cell tower/sector records.” E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking technology
                                                 28
            Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 41 of 47




built into the phone or by triangulating on the device’s signal using data from several of the

provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers covering

specific geographic areas) that received a radio signal from the cellular telephone and, in some

cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These towers are

often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural

areas. Furthermore, the tower closest to a wireless device does not necessarily serve every call

made to or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase

II data.

           73.   Based on my training and experience, I know that PROVIDER can collect E-911

Phase II data about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on PROVIDER’s network or with such other

reference points as may be reasonably available.

           74.   Based on my training and experience, I know that PROVIDER can collect cell-site

data about the Target Cell Phone. Based on my training and experience, I know that for each

communication a cellular device makes, its wireless service provider can typically determine: (1)

the date and time of the communication; (2) the telephone numbers involved, if any; (3) the cell

tower to which the customer connected at the beginning of the communication; (4) the cell tower

to which the customer connected at the end of the communication; and (5) the duration of the

communication. I also know that wireless providers such as PROVIDER typically collect and

retain cell-site data pertaining to cellular devices to which they provide service in their normal

course of business in order to use this information for various business-related purposes.

           75.   Based on my training and experience, I know that Verizon also can collect per-call

measurement data, which Verizon also refers to as the “real-time tool” (“RTT”). RTT data



                                                 29
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 42 of 47




estimates the approximate distance of the cellular device from a cellular tower based upon the

speed with which signals travel between the device and the tower. This information can be used

to estimate an approximate location range that is more precise than typical cell-site data.

       76.     Based on my training and experience, I know that each cellular device has one or

more unique identifiers embedded inside it. Depending on the cellular network and the device,

the embedded unique identifiers for a cellular device could take several different forms, including

an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number (“MEIN”), a Mobile

Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a Mobile Subscriber

Integrated Services Digital Network Number (“MSISDN”), an International Mobile Subscriber

Identifier (“IMSI”), or an International Mobile Equipment Identity (“IMEI”). The unique

identifiers – as transmitted from a cellular device to a cellular antenna or tower – can be recorded

by pen-trap devices and indicate the identity of the cellular device making the communication

without revealing the communication’s content.

       77.     Based on my training and experience, I know that wireless providers such as

PROVIDER typically collect and retain information about their subscribers in their normal course

of business. This information can include basic personal information about the subscriber, such

as name and address, and the method(s) of payment (such as credit card account number) provided

by the subscriber to pay for wireless communication service. I also know that wireless providers

such as PROVIDER typically collect and retain information about their subscribers’ use of the

wireless service, such as records about calls or other communications sent or received by a

particular device and other transactional records, in their normal course of business. In my training

and experience, this information may constitute evidence of the crimes under investigation because

the information can be used to identify the TARGET PHONE NUMBER’s user or users.



                                                 30
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 43 of 47




                  REQUEST TO SUBMIT WARRANT BY TELEPHONE
                    OR OTHER RELIABLE ELECTRONIC MEANS

       78.     I respectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules of

Criminal Procedure, permission to communicate information to the Court by telephone in

connection with this Application for a Search Warrant. I submit that Assistant U.S. Attorney

Christopher Berridge, an attorney for the United States, is capable of identifying my voice and

telephone number for the Court.

                                AUTHORIZATION REQUEST

       79.     Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       80.     The proposed warrant will also function as a pen register order under 18 U.S.C. §

3123 authorizing the installation and use of a pen register and/or trap and trace device to record,

decode, and/or capture certain information in Attachment A-1 for each communication to or from

the TARGET PHONE NUMBER, without geographic limit, for a period of thirty (30) days

pursuant to 18 U.S.C. § 3123(c)(1).

       81.     I further request that the Court direct PROVIDER to disclose to the government

any information described in Section I of Attachment B that is within its possession, custody, or

control. I also request that the Court direct PROVIDER to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

unobtrusively and with a minimum of interference with PROVIDER’s services, including by

initiating a signal to determine the location of the Target Telephone on PROVIDER’s network or

with such other reference points as may be reasonably available, and at such intervals and times

directed by the government. The government shall reasonably compensate PROVIDER for

reasonable expenses incurred in furnishing such facilities or assistance.

                                                31
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 44 of 47




       82.      Because the warrant will be served on PROVIDER, who will then compile the

requested records at a time convenient to it, good cause exists under Rule 41 to permit the

execution of the requested warrant at any time in the day or night. Further, pursuant to 18 U.S.C.

§ 2703(g), the presence of a law enforcement officer is not required for the service or execution of

this warrant.

       83.      I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.

                                          CONCLUSION

       84.      I submit that this affidavit supports probable cause for a warrant to collect the

requested information about the location of the Target Telephone, as described in Attachment A,

and to seize the evidence described in Attachment B.

                                                    Respectfully submitted,




                                                    Eric McGuire
                                                    Special Agent
                                                    Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 17th day of February 2021.




       _________________________________________
       HON. G. MICHAEL HARVEY
       UNITED STATES MAGISTRATE JUDGE

                                                 32
 Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 45 of 47




                  Attorney Certification Under 18 U.S.C. §§ 3121-3127

To ensure technical compliance with 18 U.S.C. §§ 3121-3127, the warrant applied for herein
will also function as a pen register order. I, an attorney for the Government, certify that the
information likely to be obtained is relevant to an ongoing criminal investigation being
conducted by the Federal Bureau of Investigation. See 18 U.S.C. §§ 3122(b), 3123(b).

                                              _/s/Jason B.A. McCullough_________
                                              Jason B.A. McCullough
                                              Assistant United States Attorney
                                              District of Columbia




                                         33
        Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 46 of 47




                CERTIFICATE OF AUTHENTICITY OF DOMESTIC
            RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                           902(11) AND 902(13)


       I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Verizon Wireless, and my title is

_____________________________. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Verizon Wireless. The attached records consist of _________________________

[GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:


       a.       all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Verizon Wireless, and they were made by Verizon Wireless as a regular

practice; and


       b.       such records were generated by Verizon Wireless’s electronic process or system

that produces an accurate result, to wit:


                1.     the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Verizon Wireless in a manner to ensure that they are true duplicates of

the original records; and
         Case 1:21-sc-00547-RMM Document 1 Filed 02/17/21 Page 47 of 47




               2.      the process or system is regularly verified by Verizon Wireless and at all

times pertinent to the records certified here the process and system functioned properly and

normally.


        I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




 Date                                  Signature
